Case: 18-10767      Date Filed: 04/12/2019    Page: 1 of 17


                                                                            [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-10767
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 8:15-cv-00108-CEH-AEP

WYNDEL R. HALL,
                                                                  Petitioner-Appellant,

                                         versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,
                                                               Respondents-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                    (April 12, 2019)

Before TJOFLAT, MARCUS and ROSENBAUM, Circuit Judges.

TJOFLAT, Circuit Judge:

      Wyndel R. Hall, a Florida prisoner proceeding pro se, appeals from the

District Court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. On appeal,

he argues that the District Court erred by failing to toll the statute of limitations of
               Case: 18-10767        Date Filed: 04/12/2019      Page: 2 of 17


the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) from the

date he filed a deficient motion in state court pursuant to Florida Rule of Criminal

Procedure 3.850. Relying on Green v. Secretary, Department of Corrections, 877
F.3d 1244 (11th Cir. 2017), he argues that his later-filed, corrected Rule 3.850

motion related back to his deficient motion, thus tolling the limitations period. For

the reasons set forth below, we vacate the District Court’s order and remand for

further proceedings.

                                                   I.

       Hall was convicted of one count of capital sexual battery1 and one count of

resisting arrest or obstructing an officer without violence by a Polk County jury in

2010. He appealed, and the state appellate court affirmed his convictions and

sentence on March 28, 2012. See Hall v. State, 96 So. 3d 895 (Fla. Dist. Ct. App.

2012) (unpublished table opinion). He did not petition the Supreme Court of the

United States for a writ of certiorari. Thus, his conviction became final for

AEDPA purposes on June 26, 2012. See Bond v. Moore, 309 F.3d 770, 774 (11th

Cir. 2002) (holding that AEDPA’s limitations period does not begin to run until the

90-day window during which petitioner could have petitioned the Supreme Court




       1
        Capital sexual battery was formerly punishable by death. Today, it is capital only in
name. See Kennedy v. Louisiana, 554 U.S. 407, 437, 128 S. Ct. 2641, 2659 (2008); Fla. Stat.
775.082(2).
                                               2
              Case: 18-10767     Date Filed: 04/12/2019    Page: 3 of 17


of the United States for writ of certiorari expires). Unless tolled, the AEDPA

limitations period gave Hall until June 26, 2013, to file his federal habeas petition.

      On April 11, 2013—289 days after the AEDPA limitations period began to

run, with 76 days remaining—Hall filed a motion under Florida Rule of Criminal

Procedure 3.800(a) to correct his sentence. This tolled the limitations period for

the entirety of the Rule 3.800(a) proceeding, including the eventual appeal. Evans

v. Chavis, 546 U.S. 189, 191, 126 S. Ct. 846, 849 (2006) (explaining that a

postconviction motion is pending for AEDPA purposes during the period between

the lower court’s adverse decision and the filing of a timely notice of appeal from

that decision). The state appellate court issued its mandate on December 26, 2013,

thus restarting Hall’s AEDPA clock with 76 remaining days.

      Fourteen days later on January 9, 2014, Hall filed an amended motion for

postconviction relief in state court pursuant to Florida Rule of Criminal Procedure

3.850. At this point, Hall was down to 62 days. In his Rule 3.850 motion, Hall

raised eight claims of ineffective assistance counsel, the same claims Hall would

later raise in his § 2254 petition. The amended motion did not comply with Rule

3.850(n)(2), which required Hall to certify that he could understand English or that

he’d had the motion translated into a language he could understand. Consequently,

on February 14, 2014, the state habeas court dismissed Hall’s motion “without

prejudice to re-file a facially sufficient amended motion within sixty (60) days.”


                                           3
                Case: 18-10767       Date Filed: 04/12/2019       Page: 4 of 17


State v. Hall, No. 08CF-4968-XX (Fla. Cir. Ct. Feb. 14, 2014). Hall then filed a

second amended motion for postconviction relief as the court instructed on

February 24, 2014. The state court denied the motion, and the denial was affirmed

on appeal. The state appellate court issued its mandate on December 4, 2014.

       Hall filed the present § 2254 petition on January 13, 2015. The State moved

to dismiss Hall’s petition as untimely under AEDPA’s statute of limitations.

According to the State, Hall’s AEDPA clock—which the State identified as having

begun on June 28, 20122—expired December 22, 2014, rendering his January 13,

2015 § 2254 petition untimely. The State argued that Hall’s initial Rule 3.850

motion, which he filed when he was 62 days short of AEDPA’s statute of

limitations, was not “properly filed” for AEDPA-tolling purposes because Hall

failed to certify that he understood English. Instead, Hall’s AEDPA clock wasn’t

tolled until he filed his second amended Rule 3.850 motion on February 24, 2014,

leaving him only 16 days once the state court disposed of that motion. And

because the state court issued its mandate on the Rule 3.850 motion on December




       2
          It looks like the State reached this date by simply adding three months to March 26,
2012, i.e., the date on which the District Court of Appeal affirmed Hall’s conviction. The
problem with this method of computing when Hall’s conviction became final for AEDPA
purposes is that not every month has exactly 30 days. Indeed, two months in this interval—
March and May—have not 30, but 31 days. See Gregorian Calendar, Wikipedia (last visited
Mar. 25, 2019), https://en.wikipedia.org/wiki/Gregorian_calendar.
                                                4
                Case: 18-10767        Date Filed: 04/12/2019        Page: 5 of 17


4, 2014, Hall’s AEDPA clock expired on December 22, 2014 3—22 days before he

filed his § 2254 petition on January 13, 2015.

       The District Court agreed with the State and dismissed Hall’s motion. Hall

timely appealed.

                                                 II.

       We review de novo the dismissal of a federal habeas petition as time barred

under 28 U.S.C. § 2244(d). Cole v. Warden, Ga. State Prison, 768 F.3d 1150,

1155 (11th Cir. 2014).

       AEDPA establishes a one-year statute of limitations for federal habeas

petitions filed by state prisoners, which runs from “the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The time for seeking direct

review includes the 90-day window in which the petitioner could have petitioned

the Supreme Court of the United States for a writ of certiorari. Bond, 309 F.3d at

774.

       As for tolling, the one-year limitations period for filing a § 2254 petition is

tolled during the time in “which a properly filed application for State post-




       3
         The sixteenth day (December 20, 2014) fell on a Saturday, so Hall’s AEDPA clock in
this scenario would expire the following Monday, December 22, 2014. See Fed. R. Civ. P.
6(a)(1)(C) (“[I]f the last day [of the period] is a Saturday, Sunday, or legal holiday, the period
continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”).
                                                 5
              Case: 18-10767      Date Filed: 04/12/2019    Page: 6 of 17


conviction or other collateral review with respect to the pertinent judgment or

claim is pending.” 28 U.S.C. § 2244(d)(2). AEDPA does not define “collateral

review,” but the Supreme Court has defined “collateral review” as “judicial review

that occurs in a proceeding outside of the direct review process.” Wall v. Kholi,

562 U.S. 545, 560, 131 S. Ct. 1278, 1289 (2011). Regarding Florida proceedings,

we recognize the following as “application[s] for State post-conviction or other

collateral review” under § 2244(d)(2): (1) a motion for state postconviction relief

filed pursuant to Rule 3.850, See Day v. Crosby, 391 F.3d 1192, 1192–93 (11th

Cir. 2004) (per curiam); (2) a motion to correct an illegal sentence filed pursuant to

Rule 3.800(a), Ford v. Moore, 296 F.3d 1035, 1036, 1040 (11th Cir. 2002) (per

curiam); and (3) a motion for rehearing on the denial of a motion to correct an

illegal sentence, Nix v. Sec’y, Dep’t of Corr., 393 F.3d 1235, 1237 (11th Cir. 2004)

(per curiam). Any appeals filed in a state court from the denial of these motions

also qualify as “application[s] for State post-conviction or other collateral review.”

See Ford, 296 F.3d at 1040.

      The issue in this case is whether Hall’s initial Rule 3.850 motion—the one

filed January 9, 2014, that was later dismissed because lacked the Rule 3.850(n)(2)

certification—tolled AEDPA’s statute of limitations. If it did, Hall had 62 days

after the state court ruled on it to file his § 2254 motion. But if the initial Rule

3.850 did not toll the Hall’s AEDPA clock, he only had 16 days after the state


                                            6
                Case: 18-10767   Date Filed: 04/12/2019   Page: 7 of 17


court decided the Rule 3.850 motion to file his § 2254 motion. His January 13,

2015 § 2254 motion fell within the 62-day window, but not within the 16-day

window.

      Whether the initial Rule 3.850 motion tolled Hall’s AEDPA clock turns on

whether that motion was a “properly filed” application for state post-conviction

relief. 28 U.S.C. § 2244(d)(2). This is a question of state law. See Wade v. Battle,

379 F.3d 1254, 1260 (11th Cir. 2004) (per curiam). Under Florida law, a motion

for post-conviction relief under Rule 3.850 must contain a certification from the

defendant that he understands English or that he has had the motion completely

translated into a language he understands. Fla. R. Crim. P. 3.850(n)(2). Failure to

comply with this requirement is grounds for dismissing the motion. Id. And if one

fails to comply with this requirement, one’s motion is not “properly filed” under

§ 2244(d)(2).

      This is not the first occasion we’ve been asked to determine whether a

petitioner’s defective filing in a Florida collateral proceeding tolled AEDPA’s

statute of limitations. In Hurley v. Moore, 233 F.3d 1295 (11th Cir. 2000) (per

curiam), we held that a state prisoner’s deficient Rule 3.850 motion was not

“properly filed” because it was missing the oath required by Rule 3.850(c). In that

case, the state habeas court denied the petitioner’s motion without prejudice to

refile a timely and properly sworn motion, but the petitioner chose instead to


                                          7
              Case: 18-10767     Date Filed: 04/12/2019   Page: 8 of 17


pursue a rehearing, and eventually an appeal, of the denial. Id. at 1296–97. After

he lost his appeal—more than a year after his conviction became final under

AEDPA—the petitioner filed a properly sworn Rule 3.850 motion. Id. at 1297.

But by then it was too late: we held that the one-year statute of limitations under

AEDPA was not tolled because the original deficient motion was not properly

filed. Id. at 1298.

      By contrast, in Green v. Secretary, Department of Corrections, the petitioner

initially filed an amended motion that did not comply with the oath requirement

under Rule 3.850(c). 877 F.3d at 1246. The state court denied the motion with

instructions to refile with a sufficient oath within 30 days. Id. The petitioner did

so, and the state court denied his motion on the merits, which the state appellate

court ultimately affirmed. Id. He later filed a § 2254 motion, which the District

Court dismissed as untimely. Id. According to the District Court, the petitioner’s

initial Rule 3.850 motion was not “properly filed,” and thus did not toll AEDPA’s

statute of limitations, because it was improperly sworn. Id. It was only when the

petitioner filed a properly sworn Rule 3.850 motion that the AEDPA clock

stopped. Id. at 1246–47. But once that motion was disposed of—and the AEDPA

clock’s tick resumed—the petitioner’s limitations period expired before he filed his

§ 2254 motion. Id. at 1247.




                                          8
              Case: 18-10767      Date Filed: 04/12/2019    Page: 9 of 17


      We reversed. Id. at 1249. We agreed, following Hurley, that the petitioner’s

initial Rule 3.850 motion was deficient under Florida law and, therefore, not

“properly filed.” Id. at 1248. But we also recognized that “[u]nder Florida law,

when a postconviction motion is stricken with leave to amend, the amended motion

relates back to the date of the original filing.” Id. at 1248 (citing Bryant v. State,

901 So. 2d 810, 818 (Fla. 2005)). Thus, not only was the time between the

corrected Rule 3.850 motion and its disposition tolled, but so too was the time

between the original, deficient Rule 3.850 motion and the filing of its properly

sworn substitute. Id. Given that additionally tolled time, the petitioner’s § 2254

petition was timely. Id.

      It’s not hard to see which of these cases Hall’s resembles. Hall’s initial Rule

3.850 motion was improperly sworn and, for that reason, not “properly filed” under

AEDPA. But the state habeas court dismissed his motion without prejudice to

refile, and—rather than moving for a rehearing and pursuing an appeal, à la

Hurley—Hall filed a properly sworn Rule 3.850 motion within the state court’s

prescribed time period. After Green, it’s hard to escape the conclusion that Hall’s

corrected Rule 3.850 motion relates back to his initial, improperly sworn Rule

3.850 motion.

      Of course, the State tries to escape that conclusion by arguing that Hall’s

case is distinguishable. Specifically, the State argues that in order to toll the statute


                                           9
               Case: 18-10767        Date Filed: 04/12/2019        Page: 10 of 17


of limitations under AEDPA, a state postconviction application must be both

“properly filed” and “pending.” See 28 U.S.C. § 2244(d)(2). So even if, following

Green, Hall’s corrected Rule 3.850 motion was “properly filed,” there was no

motion before the court—and hence, no motion “pending”—between Hall’s initial,

dismissed motion and the properly sworn, substitute motion. Thus, the State

concludes, only Hall’s February 24, 2014 motion was “pending” for AEDPA

purposes, and only it tolled the statute of limitations.

       There are a couple problems with this argument. First, even if we assume

that the AEPDA limitations period was tolled only when a motion was “pending,”

as the State uses that term, Hall’s § 2254 motion was still timely. The period of

time between the dismissal of Hall’s deficient Rule 3.850 motion and his filing the

corrected one—that is, the period of time in which there was no motion “pending”

before the state court, according to this argument—was only 10 days: from

February 14, 2014, when the faulty Rule 3.850 motion was dismissed, to February

24, 2014, when the proper Rule 3.850 motion was filed. 4 Under this scenario,



       4
          The State seems to think that its “pending” argument leads to the conclusion that the
statute of limitations was not tolled at all by Hall’s initial Rule 3.850 motion filed on January 9,
2014. But the district court opinion the State cites to support this argument reveals a critical flaw
in the State’s logic. In Overton v. Jones, 155 F. Supp. 3d 1253 (S.D. Fla. 2016), the petitioner
filed a state habeas motion on April 30, 2003, that was “legally insufficient” and struck from the
record on June 12, 2003. Id. at 1265. The state court gave the petitioner leave to file another
motion, and he did so on July 10, 2003. Id. In determining to what extent the first, deficient
state habeas motion tolled the AEDPA statute of limitations, the District Court framed the issue
as follows:
                                                 10
              Case: 18-10767        Date Filed: 04/12/2019       Page: 11 of 17


where the AEDPA clock was tolled during both Rule 3.850 proceedings apart from

the 10-day interval where nothing was “pending” before the state court, Hall had

until January 26, 2015, to file his § 2254. Hall met that deadline, so his § 2254

motion was timely even if we accept the State’s argument.

       And that’s a big if. The State’s “pending” argument is based on the

(admittedly intuitive) notion that a state postconviction motion is no longer

“pending” once dismissed. This might be true in the abstract. See Overton, 155 F.

Supp. 3d at 1269 (“Logi[c] dictates that when [a motion] [i]s stricken from the

record, the motion [i]s no longer ‘pending.’”). But this approach upends the

procedure Florida courts have developed for processing facially deficient

postconviction motions. In Spera v. State, 971 So. 2d 754 (Fla. 2007), the

Supreme Court of Florida held that a trial court abuses its discretion when it fails to



       [T]he issue here[] is whether the April 30 Motion was ‘pending’ for the purposes
       of § 2244(d)(2) during the period of time [between when] the April 30 Motion
       was struck (June 12, 2003) and when [petitioner’s] July 10 Motion was filed. . . .
       If [petitioner’s] April 30 Motion was not going to be considered or reviewed by
       the trial court because the April 30 Motion had been struck from the record, it was
       not ‘pending.’
Id. at 1268–69 (emphasis added) (footnote omitted).
        Even if we accepted the Overton approach, it would not get the State to its desired
outcome. Under Overton, Hall’s deficient Rule 3.850 motion was “pending” from the time it
was filed on January 9, 2014, to the time it was dismissed on February 14, 2014. His properly
sworn Rule 3.850 motion was then filed on February 24. Hall would, therefore, only lose 10
days from his AEDPA clock, which would leave him with 52 days after the dismissal of the
second Rule 3.850 motion on December 4, 2014, to file his § 2254 motion. That 52-day period
would expire January 26, 2015, because January 25, 2015 was a Sunday. See Fed. R. Civ. P.
6(a)(1)(C). Hall’s § 2254 motion was filed well before this deadline, so it was timely under
Overton.
                                               11
                Case: 18-10767      Date Filed: 04/12/2019      Page: 12 of 17


provide a Rule 3.850 petitioner at least one opportunity to amend his facially

insufficient Rule 3.850 motion. Id. at 761. The procedure that has evolved from

this holding—the eponymous “Spera procedure”—has since been fleshed out by

Florida state courts. In Nelson v. State, 977 So. 2d 710 (Fla. Dist. Ct. App. 2008),

Florida’s First District Court of Appeal explained how Spera works:

             The procedure articulated in Spera allows a defendant an
      opportunity to amend facially insufficient postconviction claims
      unless the claims cannot be corrected. Spera’s procedure applies
      uniformly to all insufficiently pled postconviction claims whether
      determined to be legally or facially insufficient. The trial court has
      discretion in determining the length of the defendant’s leave to amend
      and Spera suggested thirty days would be reasonable.
      ...
             [B]ased upon Spera and Nelson v. State, once the window of
      opportunity to amend expires and the defendant is unable or unwilling
      to cure the deficiency, the insufficient claim may be denied with
      prejudice.

Id. at 711 (citations omitted). Moreover, under Florida law a state court’s order

dismissing a facially insufficient postconviction motion without prejudice is not a

final, appealable order. Russell v. State, 46 So. 3d 151, 151–52 (Fla. Dist. Ct. App.

2010). This rule—and the Spera procedure more generally—suggests that

Florida’s “state collateral review process is ‘in continuance’” 5 until the court issues

a final decision on the Rule 3.850 motion. See Peterson v. Jones, No.

3:14cv104/RV/CJK, 2015 WL 1061677, at *3–5 (N.D. Fla. Mar. 11, 2015).



      5
          Carey v. Safford, 536 U.S. 214, 219–20, 122 S. Ct. 2134, 2138 (2002).
                                               12
             Case: 18-10767     Date Filed: 04/12/2019    Page: 13 of 17


      Accordingly, for the purposes of tolling under 28 U.S.C. § 2244(d)(2), a

petitioner’s Rule 3.850 motion is “pending” until it is denied with prejudice. In

this case, that means that Hall’s AEPDA clock was tolled from January 9, 2014—

the date he filed his improperly sworn Rule 3.850 motion—to December 4, 2014—

the date the state court rendered a decision on his substitute Rule 3.850 motion. He

had until January 26, 2015, to file his § 2254 petition, see supra note 4, so his

January 13, 2015 § 2254 petition was timely.

                                         III.

      The District Court was wrong to conclude that Hall’s § 2254 motion was

time barred. We reverse and remand for proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                          13
              Case: 18-10767       Date Filed: 04/12/2019      Page: 14 of 17


TJOFLAT, Circuit Judge, specially concurring:

       I write separately to draw the Court’s attention to our practice of incorrectly

applying Bond v. Moore to Florida habeas petitioners. The District Court in this

case concluded that Hall’s conviction became final for AEDPA purposes on June

26, 2012—that is, 90 days after the Florida District Court of Appeal affirmed his

conviction. This conclusion rested on Bond v. Moore, 309 F.3d 770 (11th Cir.

2002), where this Court held that AEDPA’s limitations period does not begin to

run until the expiration of the 90-day window in which the petitioner could have

petitioned the Supreme Court of the United States for a writ of certiorari on direct

review. Id. at 774.

       But in this case, unlike in Bond, 1 Hall never sought review of his conviction

by the Florida Supreme Court. This means that Hall was not entitled to the 90-day

extension Bond requires because the decision of the Florida District Court of

Appeal was not a “[f]inal judgment[] or decree[] rendered by the highest court of a

State in which a decision could be had.” 28 U.S.C. § 1257(a); see also Pugh v.

Smith, 465 F.3d 1295, 1300 (11th Cir. 2006) (holding that the petitioner was not

entitled to the 90-day extension because, given that had not sought review by the

Supreme Court of Georgia, he could not seek certiorari review by the Supreme



       1
        In Bond, the petitioner sought discretionary review of his conviction by the Florida
Supreme Court, but review was denied. Id. at 771–72 (quoting Bond v. State, 684 So. 2d 1350,
1350 (Fla. 1996) (unpublished table opinion)).
                                             14
               Case: 18-10767       Date Filed: 04/12/2019        Page: 15 of 17


Court). As the Supreme Court has repeatedly held, a petitioner must—in the

absence of a statutory or constitutional bar to higher state court review, see, e.g.,

Thompson v. City of Louisville, 362 U.S. 199, 202, 80 S. Ct. 624, 627 (1960)

(certiorari to local police court whose decisions were not otherwise appealable

within the state court system)—seek review in the state’s highest court before

filing a petition for certiorari.2 In this Circuit, by contrast, we seem to assume that

a petitioner seeking federal habeas review of a conviction imposed by a Florida

court is entitled to Bond’s 90-day extension—which necessarily assumes that he

could have petitioned the Supreme Court for certiorari review—regardless of

whether he sought direct review of his conviction by the Florida Supreme Court.

See, e.g., Chavers v. Sec’y, Fla. Dep’t of Corr., 468 F.3d 1273, 1275–76 (11th Cir.

2006) (per curiam) (holding that petitioner’s sentence became final under AEDPA

90 days after his conviction was affirmed by the Florida Fourth District Court of

Appeal).

       For the reasons explained in Pugh v. Smith, this practice makes little sense.

Section 2244(d)(1) says that AEDPA’s one-year limitations period “shall run,” in

circumstances like these, “from . . . the date on which the judgment became final




       2
         See, e.g., Kuhns v. California, 419 U.S. 1066, 1066, 95 S. Ct. 652, 652 (1974) (mem.);
Sandquist v. California, 419 U.S. 1066, 1066, 95 S. Ct. 651, 651 (1974) (mem.); Gotthilf v. Sills,
375 U.S. 79, 80, 84 S. Ct. 187, 188 (1963) (per curiam); Parker v. Illinois, 333 U.S. 571, 575–
76, 68 S. Ct. 708, 710 (1948).
                                                15
              Case: 18-10767       Date Filed: 04/12/2019      Page: 16 of 17


by the conclusion of direct review or the expiration of the time for seeking such

review.” 28 U.S.C. § 2244(d)(1)(A). In Florida, a non-capital defendant has 30

days after the District Court of Appeal affirms his conviction to seek discretionary

review by the Florida Supreme Court. Fla. R. App. P. 9.120(b). If a defendant

chooses not to seek such review, the date on which his “judgment became final by .

. . the expiration of the time for seeking [direct] review,” § 2244(d)(1)(A), is 30—

not 90—days after his conviction was affirmed by the District Court of Appeal.

Cf. Pugh, 465 F.3d at 1298–1300. In other words, a Florida defendant who seeks

review by the Florida Supreme Court is entitled to the additional 90 days that Bond

provides, but a Florida defendant whose direct review ends at the District Court of

Appeal is entitled only to 30.

       Neither the District Court nor the State raised this issue. 3 And because

AEDPA’s statute of limitations is not jurisdictional, San Martin v. McNeil, 633
F.3d 1257, 1267 (11th Cir. 2011) (citation omitted), the State waived this

argument, see Sec’y, U.S. Dep’t of Labor v. Preston, 873 F.3d 877, 881 (11th Cir.

2017) (noting that “waiver is permissible” when a statute of limitations does not

“limit[] courts’ subject matter jurisdiction”) (citation omitted). But, when the



       3
         The State probably declined to make this argument because we have precedent applying
Bond’s 90-day extension to petitioners whose direct review ended in the District Court of
Appeal. See Chavers, 468 F.3d at 1275–76. If the State had made and prevailed on this
argument, Hall’s petition would be untimely. See Maj. Op. at 12 (explaining that Hall’s § 2254
petition was timely by 13 days).
                                             16
             Case: 18-10767    Date Filed: 04/12/2019   Page: 17 of 17


appropriate case comes along, we should examine whether our blanket application

of Bond is consistent with Pugh and, more generally, the text of § 2244(d)(1)(A).




                                        17